Case 18-14121-JDW   Doc 62-1 Filed 08/23/19 Entered 08/23/19 14:24:37   Desc
                            Exhibit Page 1 of 6
Case 18-14121-JDW   Doc 62-1 Filed 08/23/19 Entered 08/23/19 14:24:37   Desc
                            Exhibit Page 2 of 6
Case 18-14121-JDW   Doc 62-1 Filed 08/23/19 Entered 08/23/19 14:24:37   Desc
                            Exhibit Page 3 of 6
Case 18-14121-JDW   Doc 62-1 Filed 08/23/19 Entered 08/23/19 14:24:37   Desc
                            Exhibit Page 4 of 6
Case 18-14121-JDW   Doc 62-1 Filed 08/23/19 Entered 08/23/19 14:24:37   Desc
                            Exhibit Page 5 of 6
Case 18-14121-JDW   Doc 62-1 Filed 08/23/19 Entered 08/23/19 14:24:37   Desc
                            Exhibit Page 6 of 6
